Case: 15-41132      Document: 00514166900         Page: 1    Date Filed: 09/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 15-41132
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                        September 22, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

JOSSUE AGRUETA-VASQUEZ, also known as Jose Argueta-Vasquez, also
known as Jose V. Argueta, also known as Jose Argueta,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-150-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jossue Agrueta-Vasquez appeals his guilty plea conviction for illegal
reentry into the United States. He contends that the judgment erroneously
indicates that he was convicted and sentenced under 8 U.S.C. § 1326(b)(2),
which applies when the defendant was previously removed subsequent to a
conviction for an aggravated felony. Although Agrueta-Vasquez has completed
his federal sentence and has been deported, his challenge is not moot because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41132    Document: 00514166900     Page: 2   Date Filed: 09/22/2017


                                 No. 15-41132

an erroneous conviction under § 1326(b)(2) could have collateral consequences
for him, including rendering him permanently inadmissible to the United
States. See United States v. Ovalle-Garcia, ___ F.3d ___, No. 16-40829, 2017
WL 3391627, 1 (5th Cir. Aug. 8, 2017).
      According to Agrueta-Vasquez, the district court erred in determining
that his 1996 Virginia conviction for petit larceny constituted an aggravated
felony for purposes of § 1326(b)(2) because, unlike the generic definition of
theft, larceny in Virginia can be committed based on the acquisition of property
through fraudulently obtained consent. Because Agrueta-Vasquez presents
this argument for the first time on appeal, plain error review applies. See
United States v. Mondragon-Santiago, 564 F.3d 357, 368 (5th Cir. 2009).
      To satisfy the plain error standard, “the legal error must be clear or
obvious, rather than subject to reasonable dispute.” Puckett v. United States,
556 U.S. 129, 135 (2009).        As Agrueta-Vasquez concedes, he cannot
demonstrate plain error in light of the decision in United States v. Rodriguez-
Salazar, 768 F.3d 437, 438 (5th Cir. 2014).
      AFFIRMED.




                                       2